Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol Druzbick on 6/22/2022.
The application has been amended as follows: 
--Claim  8 --The scroll compressor of claim 7, wherein the mode switching unit and the at least one capacity variable unit are connected to each other by a mode switching passage, and wherein a first end of the mode switching passage is connected to the back pressure switching valve accommodating portion between the common side connection pipe and an end portion of the back pressure switching valve facing the common side connection pipe.
--Claim 14 -- The scroll compressor of claim 1, wherein the at least one capacity variable unit comprises: a valve housing coupled to the back pressure plate or the non-orbiting scroll; and a capacity variable valve slidably inserted into the valve housing to selectively open and close the at least one third intermediate pressure hole, wherein the valve housing is formed with a differential pressure space configured to provide the suction pressure or the discharge pressure to the at least one capacity variable valve, and wherein the differential Docket No. P-1681 pressure space is connected to the mode switching unit by an injection hole provided in the valve housing.
--Claim 17 -- The scroll compressor of claim 16, wherein the mode switching unit comprises: 
a valve power supply provided with a valve actuator inside of a valve coil that receives power; 
a mode switching valve portion provided at one side of the valve power supply and operated by the valve power supply to change a flow direction of refrigerant; and 
a mode switching connection portion formed such that a first end of the mode switching connection portion is connected to the mode switching valve portion, and a second end of the mode switching connection portion is formed through the casing so as to be connected at a discharge side, to the inner space of the casing, and to the back pressure switching unit, respectively.
Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a back pressure switching unit configured to selectively connect the first intermediate pressure hole and the back pressure chamber or the second intermediate pressure hole and the back pressure chamber, at least one capacity variable unit configured to selectively open and close at least one third intermediate pressure hole, a mode switching unit provided outside of the casing and configured to selectively provide a suction pressure or a discharge pressure to the back pressure switching unit and the at least one capacity variable unit to control opening and closing operations of the back pressure switching unit and that at least one capacity variable. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Regarding Claim 16:  Claim 16 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising: a back pressure chamber on upper surface of the non-orbiting scroll, a back pressure switching unit installed inside the casing and configured to selectively provide communication between the intermediate pressure chambers with the back pressure chamber, a mode switching unit installed outside of the casing provide a first pressure or a second pressure to the back pressure switching unit, the back pressure switching unit and the mode switching unit are connected by a connection portion." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Regarding Claim 19:  Claim 19 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a back pressure switching unit configured to selectively connect the first intermediate pressure hole and the back pressure chamber or the second intermediate pressure hole and the back pressure chamber, at least on capacity variable unit configured to selectively open and close at least one third intermediate pressure hole, a mode switching unit provide outside the casing configured to selectively provide the first pressure or the second pressure to the back pressure switching unit and at least one capacity variable unit to control open and closing of the back pressure switching unit and the ate least one capacity variable unit." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,513,753 to Shin, US Patent Publication 2011/0058972 to Patel et al and US Patent Publication 2011/0052437 to Iitsuka et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/22/2022